COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JOSE L. SILVA-SMITH AND                        §               No. 08-22-00088-CV
  JONATHAN G. SILVA-SMITH,
                                                 §                 Appeal from the
                       Appellants,
                                                 §                205th District Court
  v.
                                                 §             of El Paso County, Texas
  DARLENE E. SMITH,
                                                 §             (TC# 2019-DCV-4636)
                       Appellee.
                                             §
                                           ORDER

       Pending before the Court is a motion filed by Appellants’ attorney, Stephen G. Peters, to

withdraw as counsel. The Appellants have not filed an objection with the Court. The motion is

GRANTED. The Appellants’ brief is due to be filed on August 29, 2022. The Court requests that

Appellants notify the Court immediately if they retain appellate counsel.

       IT IS SO ORDERED this 27th day of July, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.